Title: To James Madison from Thomas Ewell, 23 May 1813
From: Ewell, Thomas
To: Madison, James


Sir,
George Town Col. 23d May 1813
It is my respect for your opinion, that prompts me to write one more line to you on the subject of the Secy. of the Navy & the powder I have belonging to the government. The intricacies of the subject—requiring a detail—which your occupation renders it impossible for you to attend to—so as to detect the deceptions & plausible representations—I fear will force me immediately to lay the subject in a petition before the representatives of the people—some of whom will have time to attend to its ramifications.
But I owe it to truth & to myself, to give you the most solemn assurance—that I shall make it appear—that Mr Jones almost commenced his official duties—by writing to Comd. Tingey to purchase powder—as that of mine could not be depended on; that he ordered powder from Baltimore—agreeably thereto of inferior strength as proved by Captn. St. Clair—and that altho he has since employed the gunner of the yard Catalano in the trials—by Captn. morris—(I have his order on the subject)—the reports made from a subserviency to his condemnation—as well as the cunning & resentful spirit of the italian, yet those reports clearly establish the excellence of the powder—as well as the want of experience—or the want of principl[e] in those who made them.
A glance of your Eye, will detect, one too bad—to be imposed on any who have minds. Captn. morris from a series of experiments established that 85 yds. in the Brass Eprouvette—was equal to over 200 in the Iron. Lt. Miller of the Marine corps—disgraced by expulsion from the mess of the officers—reports that my powder threw the Ball 100 yds. in the Brass Eprouvette—and only 74 yds. in the Iron!!!
My petition—my prayr—is not for favor—it is for that justice due to the lowest offender. It is that you will order the trial of my powder by so⟨me⟩ ⟨o⟩fficer & gentleman experienced who shall give me notice to attend. & that it shall be received according to established rule! Your Ordering this immediately will save Congress trouble—& will make very grateful Yr. respectful Servant.
Thomas Ewell
